Title: From John Adams to James Warren, 4 July 1786
From: Adams, John
To: Warren, James


     
      Dear Sir
      London July 4. 1786
     
     Your Favour of 30. April, is arrived. I am Surprized to read in your Letter that “our Poverty cant relieve Us from the Piracies of the Algerines.” Are the thirteen United States then not worth two or three hundred Thousand Guineas? Suppose they borrow it at Six per Cent. there will be Eighteen thousand Guineas to pay Yearly. We now loose a Million sterling a Year, by this War.— Are We able to loose a Million and not pay Eighteen Thousand Pounds? Give Congress Power and let them lay on Duties upon Imports or Exports upon thirteen states Sufficient to pay this Interest and you may borrow the Money. But I never heard or read of sluggards, who saw so many fantastical Lions in the Way, as our People appear to have Seen Since the Peace.—
     Our Oil may find a Market in every City where a Lamp is burn’d in the night, if our Merchants will take Pains by Samples and

Experiments to Shew the Inhabitants the Superiour Qualities of our Sperma Cæti Oil.
     The Picture you draw of the Ruin of the Country is horrible.— Bad as it may be, Paper Money or a suspension of Law Processes, I will venture to say would make it much worse.— I cannot be of your Opinion that there is “a total Change in Principles and manners” “nor that Interest is the only Pursuit,” “nor that Riches only are respected.” If you look back to the Year 1760 and from thence to 1774, You will find that Interest was courted and Riches respected, by as many, as they were during the War, and during the War by as many, as since the Peace.— as great a Number of, Men of Merit, who are poor are respected now, as were respected at any time Since our Memory. it is most certain that our Countrymen, are not and never were, Spartans in their Contempt of Weath, and I will go farther and Say they ought not to be. Such a Trait in their Character would render them lazy Drones, unfit for the Agriculture Manufactures Fisheries, and Commerce, and Population of their Country: and fit only for War. I am never apprehensive of Anarchy, because I know there is Wisdom and Address enough to prevent it.
     All Things must tend to restore publick Faith & Confidence. The Debt must be funded and the Interest paid. This will put an End to that Speculation in public Paper, which now employs all the Capitals, and produce a Circulation that will releive every Distress.
     The Encyclopædia is a valuable Collection of Knowledge and worth the Money. The Gentlemans Pocket Farrier and Truslers practical Husbandry, I will endeavour to send you. You may pay Dr Tufts for them.
     The Enthusiasm for Agriculture like Virtue will be its own Reward. may it run & be glorified.
     I have given my Daughter to Col. Smith a Man of Merit formed in the School of his Countries Afflictions. I Shall want her Company, in my old Age, but the Conveniences of Parents are not the principal Points to be consulted, in the Marriages of Children. The young Couple appear to be very happy, and may they continue so as long as they live.
     To return to Politicks, Our Countrymen are not yet informed of the magical Effects of Circulation, and of the ruin of Stagnation.— Stagnation must exist and Circulation can never take Place in Society where there is not Confidence of the Members in the Public & in one Another. This Confidence never will be restored, untill the Debt is funded and all Apprehensions of Paper Knavery is

annihilated. The only Way and the effectual Way to restore our affairs is for every Wise & good Man to Unite in restoring Confidence in the Publick.
     With great Esteem & regard, I am dear sir / your most obedient & humble sert—
     
      John Adams
     
    